_\

(D®\IC)U'|¢§OQN

10

13
ll
14

F|LED ....---__.... ...-.._.

 

 

 

 

 

 

 

 

`,.m__' l~:Eceion
__ENTERED _.__.sERveo 0N
COUNSEL/PARTIES OF RECORD
MAR 1 'i 232
cLERK us olsrRlcr coum
oismlcr or usva
BY¢ osqu
UN|TED STATES DlSTRlCT COURT
D|STR|CT OF NEVADA
MARK MANIBUSAN, Case No. 3:17-cv-00303-MMD-CBC
P|aintiff, ORDER
V.
NEVADA DEPARTN|ENT OF
CORRECT|ONS, et al.,
Defendants.

 

 

15
16
17
18
19 ij
20
21
22
23
24
25
26
27
28

 

 

l. DlSCUSS|ON

On June 19, 2018, P|aintiff filed an unsigned First Amended Complaint. (ECF No.
9). On June 21, 2018, P|aintiff filed a signature page from a complaint fc»rm, without the
rest of the complaint, signed the signature page. and wrote on it that this was “Amended
(2d Request)." (ECF No. 10 at 1).

P|aintiff is required to file a complete complaint that includes his signature.
Fed.R.Civ.P. 11(a). The Court notes that the unsigned complaint filed by P|aintiff refers
to four claims (ex post facto, due process, equal protection, and cruel and unusual
punishment), but includes only two counts (cruel and unusual punishment and due
process). (ECF No. 9 at 8-12). The Court therefore cannot tell if the unsigned complaint
filed with the Court contains all of the allegations P|aintiff wishes to pursue.

P|aintiff is therefore ordered to file a complete amended complaint with his

signature within 30 days of the date of this order. lf P|aintiff is pursuing only two counts,

1

 

©®\lO(D-hb)l\)-\

NNNNNN|\)NN_\_\_\_\_\_\_\_\_\_\
m`lO)U'|-h(»)l\)-\O(DG)`|O')O'|AUN-\O

 

 

he should make that clear. lf he is pursuing additional counts, those counts must clearly
be alleged in the amended complaint, including the factual basis for such claims, and
those claims must comply with the Court's previous screening order (ECF No. 6). When
screening Plaintiff's signed amended complaint, the Court will not consider any
allegations outside of the signed amended complaint
ll. CONCLUS|ON

For the foregoing reasons, lT lS ORDERED that within 30 days of ':he date of this
order. P|aintiff shall file a complete and signed amended complaint.

lT lS FURTl-lER ORDERED that the C|erk of the Court shall send to P|aintiff the
approved form for hling a § 1983 complaint and instructions for the same, as well as
courtesy copies of ECF No. 1-1, 6, 9, and 10. |f P|aintiff files an amended complaint, he
must use the approved form and he shall write the words “Third Amencled" above the
words “Civil Rights Complaint” in the caption.

lT |S FURTHER ORDERED that failure to timely comply with this order may result

in dismissal of this action.

DATED: 3/ /“/_/MM

 

 

 

